Citation Nr: 1208695	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for temporomandibular joint disorder.  

3.  Entitlement to service connection for a right ear disability, to include right tympanoplasty.  

4.  Entitlement to service connection for a dental disability, to include dental abscesses with multiple tooth involvement.  

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005.  During intervening periods, she had service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2011, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO review of the evidence, in accordance with 38 C.F.R. § 20.1304.  

The issues of service connection for headaches, temporomandibular joint disorder, a right ear disability including right tympanoplasty, hemorrhoids, and a right shoulder disability, and service connection for a dental disability including dental abscesses with multiple tooth involvement for the purpose of receiving VA outpatient treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDING OF FACT

There is no competent evidence that the Veteran lost teeth during service due to bone loss of the body of the maxilla or mandible from trauma or disease. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability, to include dental abscesses with multiple tooth involvement, for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in May 2006, February 2009, and June 2007.  The Veteran was notified of the type of evidence to substantiate the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit private medical records or authorize VA to obtain private medical records on her behalf.  The RO notified of the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records, VA records, and records of treatment from Dr. K.L., as requested by the Veteran.  He has not identified any other pertinent evidence for the RO to obtain on his behalf. 

VA has conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in May 2006, to evaluate her dental conditions, which is adequate.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection for Dental Claims

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  For Class I service-connected dental conditions for which disability compensation may be provided, the types of dental conditions covered are loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.161(a). 





Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran claims that she suffered trauma to her teeth while attempting to complete an obstacle course in August 1984.  She maintains that she slipped and fell, hitting her upper jaw and teeth on a log which caused her front tooth (number 8) to break off.  She states that her teeth were loose and she was given pain medication for jaw and tooth pain.  Eventually, her broken tooth was repaired and capped, but she noted that her front tooth had a visible fracture.  She also claims that in November 1986, she again hit her upper jaw on a metal bar and chipped the tooth adjacent to the repaired and capped tooth.  Although this tooth was not capped, she was warned that it could require dental work in the future if it died and discolored.  She noted that she had orthodontic treatment in 1998, after the capped tooth continued to shift, which resulted in a gap between teeth numbers 7 and 8 and misalignment of the teeth in her upper jaw.  Additionally, the Veteran contends that she has florid cement osseous dysplasia (enlargement of the gums with bony growths in the mandible), which was visible in her military X-rays and panographs.  She also notes that she had her wisdom teeth extracted during her initial period of service.  

The Veteran served on active duty in the Army from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005.  The service treatment records, which include dental records, show that in August 1984, the Veteran presented to sick call with trauma to tooth number 8, which was fractured and loose.  A composite splint was placed on the tooth.  





In September 1984, it was noted that that the splint was removed and that the tooth had tightened up.  In October 1984, a cap was installed.  In November 1984, tooth number 16 was extracted.  In November 1986, the Veteran complained of a chipped tooth (number 9), on the incisal edge, from a fall.  The incisal edge was smoothed and aligned with the incisal edge of tooth number 8.  

A VA outpatient dental record in December 1987 indicates a complaint that tooth number 8 was shifting mesially.  An examination showed that oral hygiene was fair but that there was increased pocketing with bleeding posteriorly.  Teeth numbers 1, 16, 17, 19, and 32 were missing.  In February 1988, there was a restoration of tooth number 20 and bitewing X-rays were within normal limits without caries.  Also, a periapical film of tooth number 8 was within normal limits, and it was noted that the Veteran's occlusion was to be adjusted to decrease shifting of number 8.  The Veteran's oral hygiene was greatly improved and gingiva was firm without bleeding.  Pocket depths were within normal limits and no periodontal treatment was necessary.  

Private dental records, dated from November 1997 to May 2006, from Dr. K.L. show among other things that in November 1997 the Veteran was noted to have had a bridge from teeth 18 to 20 for about 10 years; that in April 2001 tooth number 19 was noted to have been extracted 24 years earlier and that a bridge was 12 years old; and that in 2001 the Veteran received a permanent crown for tooth number 8 (it was noted that a crown on that tooth had initially been done in 1985).  

Dental X-rays dated in August 1999 reflect upper and lower braces in place.  

At the time of a military physical examination in November 2005, the Veteran reported on a medical history form that he had had tooth or gum trouble, notably periodontal disease and broken teeth in the front in "1985."  





At a May 2006 VA dental/oral examination, the examiner referenced the injuries to the upper anterior teeth in service, as well as orthodontic treatment in 1998 to correct an anterior overbite and re-align the lower teeth.  The missing teeth consisted of teeth numbers 1, 16, 17, 32, and 19.  It was noted that tooth 19 was removed at age 16, prior to service.  On examination, all anterior teeth were present.  Teeth 8 and 9 were sensitive to cold.  Panoramic X-rays and periapical films of the upper anterior teeth showed them to be satisfactory.  There were no abscesses present.  There was condensed bone in the area of extracted teeth numbers 19 and 32, but there was no excess bone loss and no bony pathology.  The examiner stated that appropriate repairs to the upper anterior teeth were accomplished while the Veteran was still on active duty.  

In this case, the records do not show any loss of teeth during service due to bone loss of the body of the maxilla or mandible from trauma or disease, which is required in order to satisfy the criteria for entitlement to disability compensation.  Here, the Veteran currently has missing teeth (numbers 1, 16, 17, 32, and 19), but there is no evidence of underlying bone loss of the maxilla or mandible.  The Veteran asserted that she had enlargement of the gums with bony growths in the mandible, and while the VA examiner found condensed bone in the area of teeth numbers 19 and 32 (lower jaw), there was no evidence of excess bone loss or bony pathology.  Further, while it appears that trauma caused the fracture and chipping of two upper front teeth (numbers 8 and 9) in two separate incidents during active duty, there is no evidence of accompanying bone loss of the maxilla or mandible, and the teeth were repaired in an appropriate manner, as stated by the VA examiner.  

As the criteria for compensable service-connected dental condition under 38 C.F.R. § 4.150 have not been met (and there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150, except for temporomandibular joint dysfunction which is addressed in the remand below), there is no factual or legal basis to establish a compensable service-connected dental disability under Class I.  38 C.F.R. § 17.161(a). 



Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental disability for compensation purposes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental disability, to include dental abscesses with multiple tooth involvement, for the purpose of VA disability compensation is denied. 


REMAND

Headaches

The Veteran contends that she began to experience migraine headaches after a training accident in August 1984, when she fell back on an obstacle course and suffered a head injury.  She maintains that her migraines were not diagnosed at that time, as she had little to no sensitivity to light, noise, or other common triggers, but that she was prescribed Tylenol and Fioricet.  She also believes that her headaches could be related to a temporomandibular joint disorder, which she also asserts had onset during service.  Service treatment records dated in June 2003 and December 2004 note the Veteran's complaints of headaches for years.  

At the time of a May 2006 VA oral/dental examination, the examiner noted that headaches started at the right temporomandibular joint and radiated to the right temple and forehead, lasting two to four days.  At the time of a June 2006 VA neurological examination, the Veteran complained of headaches since 1991.  





The examiner diagnosed migraine headaches, but he did not have the benefit of the claims file to review and furnished no opinion concerning onset of the headaches.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of another VA examination is needed. 

Temporomandibular Joint Disorder

The Veteran contends that she incurred injury to her jaw and teeth (including fracture of tooth number 8) in a training accident in August 1984.  She asserts that she injured her upper jaw again when she fell in November 1986.  Service dental records confirm a fracture of tooth number 8 in August 1984 and a chipped tooth number 9 in November 1986.  Just after discharge from service in November 1987, the Veteran was seen in December 1987 with a complaint that tooth number 8, which had a cap, was shifting.  Examination at that time showed that her temporomandibular joint was asymptomatic.  However, a February 1988 VA medical record indicates that the ear, nose, and throat clinic referred the Veteran to the dental clinic for reasons of temporomandibular joint dysfunction and overbite deformity (but she was evidently deemed ineligible for a dental appointment).  

At the time of a VA examination in May 2006, there was clicking on the right side of the temporomandibular joint when opening, and the pain was worse at maximum opening.  There was also tenderness at the right side of the temporomandibular joint upon palpation.  The examiner commented that the temporomandibular joint problems did not appear to be the result of injury to the upper anterior teeth, which were repaired during active duty (he mis-identified the tooth that was fractured).  The examiner furnished no rationale for the conclusion.  Nevertheless, without regard to the actual factor that caused the temporomandibular problems to develop, the examiner did not address the likelihood that the Veteran's current condition had onset during her period of service.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of another VA examination is needed.  


Right Ear Disability

The Veteran claims that she began to have problems with her ear including pressure and pain in September 1987, which persisted until she visited VA for treatment in January 1988.  She states that her last duty station in Turkey did not have a full-time physician and that she did not see a physician at the time she left service in November 1987.  Subsequently, between periods of service, she had a tube placed in the ear, which was replaced various times.  She also noted, in a May 2009 statement, that she has been under the continuous care of an ear, nose, and throat doctor and had a tumor removed under the right ear in March 2009.  Records of that surgery are not on file.  She testified at a hearing in August 2011 that her right ear problems had been ongoing since 1987.  

Service treatment records show in part that in January 1984 the Veteran complained of ear aches, along with a sore throat and congestion.  In September 1987 the Veteran had difficulty in clearing her ears, among other complaints.  The diagnosis was tonsillitis.  She was discharged in November 1987.  After service, she was seen at the VA in January 1988 complaining of a problem with her right ear clogging up.  She reported that she had been in the Army until mid-November 1987 and had been on many airplane flights without pressurization and had complained of clogged ears.  She indicated that she still had such symptoms.  She was referred to the ear, nose, and throat clinic, which in February 1988 diagnosed chronic/acute tonsillitis and adenoiditis with bilateral otitis media.  Subsequent records in February 1988 show diagnoses of right otitis media.  She was seen in the VA ear, nose, and throat clinic in June 1989 to check her status as she was status post M & T (myringotomy and tube placement).  She continued to have problems with right serous otitis media in 1989 and 1990.  A private record dated in May 2006 noted that the Veteran had a PE (pressure equalization) tube in the right tympanic membrane for approximately 15 years, which was removed in September 2005, and that she recently developed occlusion in the right ear.  




At the time of a VA examination in June 2006, it was noted that after about 15 years of having a permanent tube in the right ear, it was removed in the fall of 2005.  However, after the development of right ear effusion again, a repeat right myringotomy with insertion of a tube was carried out in June 2006.  The examiner stated that the only ear disease present was right eustachian tube dysfunction, causing a right middle ear effusion, which required myringotomy and tube.  A different examiner on a VA examination in November 2007 noted that the permanent drainage tube in the Veteran's right ear was intact.  Private records in 2010 and 2011 indicate treatment for right otitis externa and eustachian tube dysfunction with pruritis of the external auditory canal.  

The VA examiner did not have the benefit of the claims file to review and furnished no opinion concerning onset of the right ear disability.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of another VA examination is needed. 

Dental Disability for the Purpose of VA Outpatient Treatment

The Veteran has asserted that service connection should be established for dental trauma incurred in service, as she required continued dental treatment for her condition.  The claim for service connection for a dental disability for the purpose of disability compensation has been addressed in the decision herein above.  However, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

A Veteran may be entitled to service connection for dental conditions including replaceable missing teeth, dental or alveolar abscesses, and periodontal disease (i.e., gum disease) for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 




In this case, the RO has not determined whether the Veteran is eligible for VA outpatient dental treatment. 

Hemorrhoids 

The Veteran contends that she developed hemorrhoids during basic training and was prescribed a sitz bath and suppositories.  She asserts that she was diagnosed with hemorrhoids again after a drill weekend in 2001 when she experienced rectal bleeding.  She states that her hemorrhoids are internal and she treats them with over-the-counter fiber supplements to avoid constipation and prevent rectal bleeding.  

Service treatment records do not show a diagnosis of hemorrhoids.  A treatment record dated in October 1983 indicates that the Veteran was seen in the emergency room.  Her complaint or a diagnosis is not shown, but she was prescribed a sitz bath and suppositories.  Private records between the Veteran's periods of service show a complaint of hemorrhoids in June 2001 and rectal bleeding in September 2001.  Findings of a flexible sigmoidoscopy in October 2001 indicate the presence of internal hemorrhoids.  A military physical examination report in November 2005 indicated that the Veteran had complained of hemorrhoids in 1983 and 2000.  A VA examiner in June 2006 diagnosed internal hemorrhoids, mild, uncomplicated, but did not furnish any opinion as to onset of the hemorrhoids.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of another VA examination is needed. 

The Veteran also noted on a May 2009 statement that a recent colonoscopy in February 2009 revealed the presence of hemorrhoids.  It is not noted whether the colonoscopy was performed at VA, but the RO should seek to obtain these records.  






Right Shoulder Disability

The Veteran claims that her right shoulder disability had onset during active duty and that it was chronic at times, depending on her activity.  She testified that she injured her shoulder during basic training and aggravated her condition in a training accident in August 1984 (in the same incident where she alleged dental and head injuries on an obstacle course).  

Service treatment records do not show a diagnosis of a right shoulder disability.  On reports of medical history in June 2003 and November 2005, the Veteran indicated right shoulder blade pain and right shoulder pain, respectively.  At the time of a VA examination in June 2006, the Veteran complained of discomfort in the right scapular area.  An examination was unremarkable.  The diagnosis was right scapular and rhomboid muscle strain by history; no evidence of a right shoulder disorder found on this examination.  Since the examination, the Veteran has alleged that her job (as a librarian) required her to do lifting (books) on a daily basis, which resulted in pain and aggravated her condition.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of another VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service connection for a dental disability for the purpose of receiving VA outpatient dental treatment, ensure content-complying VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  


The notice should inform the Veteran of the provisions of 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161, particularly the criteria he must satisfy to be eligible for VA outpatient dental treatment. 

2.  Request the Veteran to submit treatment records pertaining to a colonoscopy performed in February 2009 and right ear surgery to remove a tumor performed in March 2009, or authorize RO to obtain the records on her behalf.  If the records are in the possession of VA, obtain the records.  

3.  Afford the Veteran a VA neurological examination to determine whether it is at least as likely as not that any current headache disability had onset during any period of her service from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005. 

In formulating the opinion, the VA examiner is to consider the following:

The service treatment records do not contain a diagnosis of a headache, yet the Veteran incurred trauma to two of her front teeth, in 1984 and 1986 during her first period of active duty, and she complained of a history of headaches for years in June 2003 and December 2004.  






Between periods of service, military physical examination reports in September 1991, March 1996, and November 2005 reflect the Veteran's report of a history of a head injury (struck with a swing, incurred a laceration only, and head injury in 1967, respectively).  Military physical examinations in June 2003 and November 2005 note a complaint of migraines from 1999 to the present.  Other records such as those in January 2001 and April 2001 show that she took medication for headaches (Fioricet) and had a history of migraines.  A VA examiner in May 2006 noted the Veteran's report of headaches since 1991 and diagnosed migraine headaches.  

The Veteran has stated that her headaches began after a head injury during service in August 1984 and that she has since received medication to control them.  She is competent to describe symptoms of headaches from the time of service even though a headache disability was not specifically identified or documented during her military service.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the in-service findings are not more likely than any other to cause the headaches, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the examiner for review. 



4.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that any current temporomandibular joint disorder had onset during any period of her service from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005. 

In formulating the opinion, the VA examiner is to consider the following:

The service treatment records do not contain complaints and findings of temporomandibular joint syndrome, yet the Veteran incurred trauma to two of her front teeth, in 1984 and 1986, during her first period of active duty.  After service, the Veteran's temporomandibular joint was asymptomatic during a December 1987 dental evaluation, but in February 1988 she was referred to the dental clinic from the ear, nose, and throat clinic due to temporomandibular joint dysfunction. 

A VA examiner in May 2006 identified current temporomandibular joint problems but concluded without rationale that there was no relationship between the symptoms and the traumatized teeth in service.  

The Veteran has stated that her temporomandibular joint disorder had onset in service when she experienced jaw pain after injuries in August 1984 and November 1986.  




She is competent to describe symptoms of temporomandibular joint disorder from the time of service even though a temporomandibular joint condition was not specifically identified or documented during her military service.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when in-service findings (such as trauma to the teeth) are not more likely than any other to cause the temporomandibular joint syndrome, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the examiner for review. 

5.  Afford the Veteran a VA ear, nose, and throat examination to determine whether it is at least as likely as not that any current right ear disability had onset during any period of her service from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005. 

In formulating the opinion, the VA examiner is to consider the following:

The service treatment records show complaints related to the ears in September 1987.  After discharge from service in November 1987, the Veteran was seen at the VA in January 1988 with right ear complaints.  Records in February 1988 show diagnoses of chronic/acute tonsillitis and adenoiditis with bilateral otitis media and right otitis media.  She continued to have problems with right otitis media in 1989 and 1990, and underwent a myringotomy with tube placement.  A VA examiner in June 2006 diagnosed right eustachian tube dysfunction, causing a right middle ear effusion, and requiring myringotomy and tube.  

The Veteran has stated that her right ear problems began during service, particularly in 1987, and that she has had continuous problems with the ear ever since then, requiring a right ear drainage tube.  She is competent to describe right ear symptoms such as pain and clogging from the time of service even though a right eustachian tube disability was not specifically identified or documented during her military service.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the in-service findings are not more likely than any other to cause the right ear disability, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the examiner for review. 



6.  Afford the Veteran a VA examination to determine whether it is at least as likely as not that any current hemorrhoid had onset during any period of her service from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005. 

In formulating the opinion, the VA examiner is to consider the following:

The service treatment records do not show a diagnosis of hemorrhoids, but a treatment record in October 1983 indicates that the Veteran was prescribed a sitz bath and suppositories in relation to unspecified complaints.  Complaints of hemorrhoids in 2001 resulted in a sigmoidoscopy in October 2001, which showed internal hemorrhoids.  A VA examiner in June 2006 diagnosed internal hemorrhoids.  

The Veteran has stated that her hemorrhoids began during service, particularly in basic training in 1983, and that she has been diagnosed with internal hemorrhoids at various times in conjunction with rectal bleeding.  She is competent to describe hemorrhoid symptoms such as rectal bleeding during and after service even though a diagnosis of hemorrhoids was not specifically identified or documented during her military service.  





If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when any in-service findings are not more likely than any other to cause the hemorrhoids, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the examiner for review. 

7.  Afford the Veteran a VA orthopedic examination to determine whether it is at least as likely as not that any current right shoulder disability had onset during any period of her service from September 1983 to November 1987, from November 20, 1996 to December 19, 1996, from January 27, 2003 to March 5, 2004, and from November 22, 2004 to August 11, 2005. 

In formulating the opinion, the VA examiner is to consider the following:

The service treatment records do not show a diagnosis of a right shoulder disability, but on military reports of medical history in June 2003 and November 2005, the Veteran indicated right shoulder (blade) pain.  A VA examiner in June 2006 diagnosed right scapular and rhomboid muscle strain by history, without present evidence of a right shoulder disorder.    




The Veteran has stated that she has a current right shoulder disability that had onset during service, particularly in basic training, and was aggravated in a training accident in August 1984.  She is competent to describe right shoulder symptoms such as pain during and after service even though a diagnosis of a right shoulder disability was not specifically identified or documented during her military service.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when any in-service findings are not more likely than any other to cause the right shoulder disability, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder must be made available to the examiner for review. 

8.  After completion of the foregoing, adjudicate the claims, to include whether the Veteran is eligible for VA outpatient treatment for dental disability including dental abscesses with multiple tooth involvement.  If the benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


